Title: Articles Proposed to David Hartley by the American Peace Commissioners
From: Adams, John,Franklin, Benjamin,Jay, John,Laurens, Henry
To: Hartley, David


        [Paris, 29 April 1783]. PRINTED: JA, D&A, 3:114–115. MS (Adams Papers). LbC (Adams Papers); APM Reel 109. LbC-Tr (Adams Papers); APM Reel 103. The commissioners proposed three articles to David Hartley. The first required that, in accordance with Art. 7 of the preliminary treaty, Britain evacuate all of its forces from the United States. Then each nation’s ports would be opened to the merchant ships of the other, essentially with no distinction as to national origin. The second provided for the freeing, by each nation, of those held for the part they played in the war; that is, with regard to the United States, loyalists. The third provided for the repatriation of prisoners of war and reciprocal reimbursement for the cost of caring for them. John Adams indicates that the articles proceeded from proposals he had drafted on the evening of 27 April, which assumed their final form during discussions between the commissioners on 28 and 29 April (JA, D&A, 3:112–115). For the drafting process and Adams’ part in it, see the draft proposals at [ca. 27] and [28 April], above. Hartley’s acceptance of the proposals when he met with the commissioners on the 29th seemed to bode well for the negotiations, and particularly for the establishment of the postwar Anglo-American commercial relationship.
This was misleading, however, because the most important article, the first, was an almost verbatim rendering of Art. 4 of the draft treaty agreed to by Benjamin Franklin, John Jay, and Richard Oswald on 8 Oct. 1782 (Wharton, Dipl. Corr. Amer. Rev., 5:805–807). The Shelburne ministry had rejected the provision and it did not reappear during the November negotiations leading to the preliminary treaty. Its sense had been resurrected in the American Trade Bill debated in February and March, but the debates indicated that Parliament demanded more, rather than fewer, restrictions on Anglo-American trade. That Hartley, a member of Parliament present during those debates and well aware of the position of the Fox-North coalition ministry that he represented, felt free to agree to such an article is an indication of the ultimate futility of the negotiations between himself and the commissioners regarding anything more than minor adjustments to the language of the preliminary treaty. This is underlined by the absence of any of the articles proposed on the 29th from the definitive treaty, but see also Hartley’s proposal of 21 May for the article on Anglo-American trade, calendared, below.
